NO. 07-08-0172-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL B

                                      OCTOBER 13, 2008
                               ______________________________

                               DENNIS GERALD HARRISON, JR.,

                                                                           Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                                           Appellee

                            _________________________________

               FROM THE 121ST DISTRICT COURT OF YOAKUM COUNTY;

                       NO. 2617; HON. KELLY G. MOORE, PRESIDING
                          _________________________________

                                   Memorandum Opinion
                            _________________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.

        Dennis Gerald Harrison, Jr. appeals his conviction for possessing a controlled

substance.      His sole issue involves the trial court’s decision denying his motion to

suppress.1 We affirm.




        1
          Several grounds allegedly supporting the issue were m entioned. Only one was explained and
accom panied by citation to the record and to authority as required by Texas Rule of Appellate Procedure
38.1(h). It pertained to the officer’s purported failure to m irandize appellant. Since it was the only issue
briefed, it will be the only one we address. See McFarland v. State, 928 S.W .2d 482, 512 (Tex. Crim .
App.1996) (issues that lack citation to either the record or authority and discussion are waived.)
       Background

       District attorney investigator Rick Dickson received information from a confidential

informant that he had previously used on many occasions. The informant told him that

appellant would be in possession of methamphetamine on a certain date, that appellant

would be driving a car that the informant then described, that the methamphetamine was

at appellant’s home, and that appellant would be driving from Yoakum County to Terrell

County and transporting some of the dope.

       Thereafter, Dickson contacted appellant by walking up to him at his place of work

and asking if he had any drugs. Appellant denied that he did. Dickson then told appellant

that he would have to search his vehicle, to which statement appellant allegedly said, “go

ahead.”2 While searching the vehicle, Dickson asked if appellant had finished packing to

go to Terrell County. He replied that he had not. And, though appellant initially denied

knowing what Dickson was talking about when the latter asked about the drugs, he

subsequently admitted that “[i]t’s at the house.” Appellant then proceeded to drive the

investigator to his home, open the door, invite him in, and show him the

methamphetamine.

       Authority and Its Application

       We review the trial court’s ruling on a motion to suppress under the standard set

forth in Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim. App. 2005). The parties are

referred to that case for consideration.

       Next, one must be mirandized only when he is subject to custodial interrogation.

Herrera v. State, 241 S.W.3d 520, 526 (Tex. Crim. App. 2007). Logically, then, to be


       2
           Appellant testified that he was also searched.

                                                       2
undergoing custodial interrogation, the individual must be in custody. Yet, one is not in

custody when he is being held during an investigative detention. Arthur v. State, 216
S.W.3d 50, 56 (Tex. App.–Fort Worth 2007, no pet.).

       Next, there appears evidence of record showing that appellant 1) was not

handcuffed, 2) was told he was not under arrest and was free to go,3 3) acknowledged that

he had yet to finish packing to go to the family ranch in Terrell County, 4) told the

investigator that the contraband was at his house, 5) took the officer to his home in his own

vehicle, 6) was not handcuffed or taken into custody even after the methamphetamine was

located in his home, 7) was free to (and actually did) go to the family ranch in Terrell

County after the methamphetamine was confiscated; and 8) replied that he was not under

arrest when asked at the suppression hearing. To this we add the information given to the

officer by the confidential informant. The foregoing constitutes evidence which, if believed,

permitted the trial court to conclude that appellant’s liberty was not sufficiently restrained

so as to raise the encounter from an investigative detention to an arrest. In other words,

the trial court could have lawfully determined that appellant was not in custody or

undergoing custodial interrogation at the time and, consequently, was not entitled to be

mirandized.

       Accordingly, we overrule the issue and affirm the judgment.



                                                                   Per Curiam

Do not publish.




       3
           These statem ents are contained in a video m ade of appellant at his hom e.

                                                      3